DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 10748057 B1) in view of Xiong (US 20190079898 A1).
Claim 1. Li teaches a method for training a central artificial intelligence module (“AI module”), situated on a server, for highly or fully automated operation of a vehicle (Col 7 lines 20-40 e.g. robots that move via one or more wheels (e.g., self-balancing robots), submersible vehicle robots, an unmanned aerial vehicle (“UAV”), and so forth), comprising: 
executing at least one learning step for training a first AI module situated in a first vehicle or a HIL (hardware in the loop) simulation of the first vehicle
(Col 19-20 lines 40-67, 1-10 e.g. At block 852, the system selects a training example. For example, the system may select a training example based on it belonging to a group of training examples that conform to a combined neural network model to be trained.
At block 854, the system applies training example input of the training example to one or more initial input endpoints of a combined neural network model that includes a plurality of neural network modules.
At block 856, the system performs backpropagation based on the training example output of the training example and based on one or more values generated over the combined neural network model based on the application of the training example input at block 854. In some implementations, the system performs backpropagation over the combined model, but only trains (e.g., updates values of) a subset (e.g., only one) of the modules of the combined model.), 
based on input signals which are based on environment data acquired by an environment sensor system installed in the first vehicle or being based on recorded environment data of a vehicle
(Col 3 lines 25-35 e.g. In some implementations, using the combined neural network model includes: obtaining input data that is based on one or more sensors of a robot; applying the input data as input to the combined neural network model; generating, over the combined neural network model, output that is based on applying the input to the combined neural network model; and using the output to control one or more actuators of the robot.), and 
first internal processing parameters of the first AI module are adapted during the training, on the basis of which input signals entered into the first AI module are translated into output signals
(Col 3 lines 25-35 e.g. In some implementations, using the combined neural network model includes: obtaining input data that is based on one or more sensors of a robot; applying the input data as input to the combined neural network model; generating, over the combined neural network model, output that is based on applying the input to the combined neural network model; and using the output to control one or more actuators of the robot.); 
executing at least one learning step for training a second AI module situated in a second vehicle or a HIL simulation of a second vehicle
(Col 19-20 lines 40-67, 1-10 e.g. At block 852, the system selects a training example. For example, the system may select a training example based on it belonging to a group of training examples that conform to a combined neural network model to be trained.
At block 854, the system applies training example input of the training example to one or more initial input endpoints of a combined neural network model that includes a plurality of neural network modules.
At block 856, the system performs backpropagation based on the training example output of the training example and based on one or more values generated over the combined neural network model based on the application of the training example input at block 854. In some implementations, the system performs backpropagation over the combined model, but only trains (e.g., updates values of) a subset (e.g., only one) of the modules of the combined model.), 
based on input signals which are based on environment data acquired by an environment sensor system installed in the second vehicle or being based on recorded environment data of a vehicle
((Col 3 lines 25-35 e.g. In some implementations, using the combined neural network model includes: obtaining input data that is based on one or more sensors of a robot; applying the input data as input to the combined neural network model; generating, over the combined neural network model, output that is based on applying the input to the combined neural network model; and using the output to control one or more actuators of the robot.)), and second internal processing parameters of the second AI module are adapted during the training, based on which input signals entered into the second AI module are translated into output signals (Col 3 lines 25-35 e.g. In some implementations, using the combined neural network model includes: obtaining input data that is based on one or more sensors of a robot; applying the input data as input to the combined neural network model; generating, over the combined neural network model, output that is based on applying the input to the combined neural network model; and using the output to control one or more actuators of the robot.); 
And further discloses the process of where each the first and second modules having the ability to transmitting processing parameters to a third device such as a remote computer or server (via a request Col 8 lines 15-25, Col 9 lines 40-55, Col 22  lines 55-60)
But does not specifically disclose 
transmitting the adapted first internal processing parameters to the server; 
transmitting the adapted second internal processing parameters to the server; and 
training the central AI module based on the transmitted adapted first and second internal processing parameters. 
However, Xiong teaches the process of transmitting the adapted first internal processing parameters to the server; transmitting the adapted second internal processing parameters to the server; and training the central AI module based on the transmitted adapted first and second internal processing parameters
([0009] the lower level devices may send feedback collected locally to the cloud server at the upper level to retrain the model using the more extensive computing resources available at the upper level. The retrained model may then be deployed to the lower level, after which iteration between the upper level and the lower level may continue to maintain and improve the quality of the model over time.
[0032] Referring now to FIG. 5, a functional diagram of a light version of fog computing platform 23 is illustrated. Specifically, FIG. 5 shows edge device 3, fog node 2, and cloud server 4. As is illustrated in FIG. 4, cloud server 4 has learning algorithms and may run model 27. Learning algorithms 28 may be used to generate model 27 and train model 27. Lower level devices may run models 27 but do not have the ability to generate or train models 27.
[0033] As is shown in FIG. 5, models generated by cloud server 4 may be shared with fog node 2 and edge device 3. Also, data may be sent from edge device 3 to fog node 2 and from fog node 2 to cloud server 4. Data received from fog node 2 may be used by cloud server 4 for learning purposes. Specifically, at cloud server 4 computers may be trained and retrained using the data received from fog node 2. Learning algorithms may be run over the data ultimately resulting in new or updated models 27 that may be shared with fog node 2 and edge device 3 and may be used for inferencing.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of transmitting the adapted first internal processing parameters to the server; transmitting the adapted second internal processing parameters to the server; and training the central AI module based on the transmitted adapted first and second internal processing parameters as taught by Xiong within the system of Li for the purpose of enhancing the system to allow the server to create a global distribution model for each model.

Claim 2. Li and Xiong teach the method as recited in claim 1, wherein the central AI module translates input signals into output signals based on adaptable central internal processing parameters, and in the step of training the central AI module, the central internal processing parameters are adapted based on the adapted first and second internal processing parameters, wherein no input signals of the first or second vehicle or the first or second HIL simulation are used for adapting the central internal processing parameters
(Xiong [0035] Decision 35 may be made by monitoring data distribution, monitoring the confidence level of inferences, and/or testing the model with unused historical data, all three of which are discussed in greater detail below. [0039] At step 38, cloud server 4 may receive the selected data and retrain the model using learning algorithms or generate a new model using the received data or other more relevant data. The process then starts over again at step 33, where the cloud sends the retrained or new model generated using the received data or other relevant data to the lower level devices.).

Claim 3. Li and Xiong teach the method as recited in claim 1, wherein individual driving functions and/or driving maneuvers are learned with the aid of the first and/or second AI module (Li Col 3 lines 25-35).

Claim 4. Li and Xiong teach the method as recited in claim 1, wherein identical internal output processing parameters are selected for the first and the second AI module, the internal output processing parameters corresponding to the internal processing parameters prior to a first learning process of the AI modules, the first and the second internal output processing parameters having identical output values
(Li Col 17 lines 20-25 e.g. At block 658, the system determines whether a first version identifier assigned to the first endpoint matches a second version identifier assigned to the second endpoint.).

Claim 5. Li and Xiong teach the method as recited in claim 1, wherein the server receives adapted internal processing parameters from further vehicles having AI modules, and the method includes the additional step of selecting at least one of the further vehicles, and only the adapted internal processing parameters of the at least one selected vehicle are utilized for training the central AI module 
(Li Col 4 lines 55-65 e.g. In some implementations, the method further includes: identifying an additional combined neural network model that combines at least the first neural network module and a third neural network module. The additional combined neural network model joins the first endpoint of the first neural network module and a third endpoint of the third neural network module.).

Claim 6. Li and Xiong teach the method as recited in claim 1, further comprising: transmitting the central AI module to at least one vehicle 
([0033] As is shown in FIG. 5, models generated by cloud server 4 may be shared with fog node 2 and edge device 3.).

Claim 7. Li and Xiong teach the method as recited in claim 6, further comprising the highly or fully automated operation of the vehicle using the transmitted central AI module
(Col 8 lines 15-20 e.g. standalone hardware device at least in part dedicated to automated assistance, a tablet computing device, a mobile phone computing device, a computing device of a vehicle of the user (e.g., an in-vehicle communications system, an in-vehicle entertainment system, an in-vehicle navigation system)).

Claim 8. Li and Xiong teach the method as recited in claim 1, wherein environment data acquired with the aid of the environment sensor system of the first and/or the second vehicle are buffer-stored in the first and/or the second vehicle and the first and/or the second AI module is/are trained based on the buffer-stored environment data, the data being buffer-stored for more than ten seconds.

Claim 9. Li and Xiong teach the method as recited in claim 8, wherein the data is buffer-stored for more than 10 minutes
([0038] Testing with unused historical data also may be used to evaluate an inference and involves running historical data that was not used in training the model. With this set of historical data, an outcome or result relevant to the data may already be known and may be compared to the outcome or result generated by the model using the historical data. Accordingly, the historical data may be used as a proxy for how well a model may perform on similar future data.).

Claim 10. Li and Xiong teach the method as recited in claim 9, wherein the data is buffer-stored for more than 24 hours.
([0038] Testing with unused historical data also may be used to evaluate an inference and involves running historical data that was not used in training the model. With this set of historical data, an outcome or result relevant to the data may already be known and may be compared to the outcome or result generated by the model using the historical data. Accordingly, the historical data may be used as a proxy for how well a model may perform on similar future data.)

Claim 11. Li teaches a method for training a central artificial intelligence module (“AI module”) situated on a server, for highly or fully automated operation of a vehicle (Col 7 lines 20-40 e.g. robots that move via one or more wheels (e.g., self-balancing robots), submersible vehicle robots, an unmanned aerial vehicle (“UAV”), and so forth), comprising: 
, whereby input signals entered into the first AI module are translated into output signals based on the first internal processing parameters, and whereby at least one learning step in which the first internal processing parameters were adapted was already performed by the first AI module, and the adaptation of the first internal processing parameters has been carried out based on environment data acquired with the aid of an environment sensor system installed in the first vehicle or based on recorded environment data of a vehicle
(Col 19-20 lines 40-67, 1-10 e.g. At block 852, the system selects a training example. For example, the system may select a training example based on it belonging to a group of training examples that conform to a combined neural network model to be trained.
At block 854, the system applies training example input of the training example to one or more initial input endpoints of a combined neural network model that includes a plurality of neural network modules.
At block 856, the system performs backpropagation based on the training example output of the training example and based on one or more values generated over the combined neural network model based on the application of the training example input at block 854. In some implementations, the system performs backpropagation over the combined model, but only trains (e.g., updates values of) a subset (e.g., only one) of the modules of the combined model.
Col 3 lines 25-35 e.g. In some implementations, using the combined neural network model includes: obtaining input data that is based on one or more sensors of a robot; applying the input data as input to the combined neural network model; generating, over the combined neural network model, output that is based on applying the input to the combined neural network model; and using the output to control one or more actuators of the robot.); 
whereby input signals entered into the second AI module are translated into output signals based on the second internal processing parameters, and whereby at least one learning step in which the second internal processing parameters were adapted was already performed by the second AI module, and the adaptation of the second internal processing parameters has been carried out based on environment data acquired with the aid of an environment sensor system installed in the second vehicle or based on recorded environment data of a vehicle
(Col 19-20 lines 40-67, 1-10 e.g. At block 852, the system selects a training example. For example, the system may select a training example based on it belonging to a group of training examples that conform to a combined neural network model to be trained.
At block 854, the system applies training example input of the training example to one or more initial input endpoints of a combined neural network model that includes a plurality of neural network modules.
At block 856, the system performs backpropagation based on the training example output of the training example and based on one or more values generated over the combined neural network model based on the application of the training example input at block 854. In some implementations, the system performs backpropagation over the combined model, but only trains (e.g., updates values of) a subset (e.g., only one) of the modules of the combined model.
((Col 3 lines 25-35 e.g. In some implementations, using the combined neural network model includes: obtaining input data that is based on one or more sensors of a robot; applying the input data as input to the combined neural network model; generating, over the combined neural network model, output that is based on applying the input to the combined neural network model; and using the output to control one or more actuators of the robot.)), and second internal processing parameters of the second AI module are adapted during the training, based on which input signals entered into the second AI module are translated into output signals (Col 3 lines 25-35 e.g. In some implementations, using the combined neural network model includes: obtaining input data that is based on one or more sensors of a robot; applying the input data as input to the combined neural network model; generating, over the combined neural network model, output that is based on applying the input to the combined neural network model; and using the output to control one or more actuators of the robot.)); 
And further discloses the process of where each the first and second modules having the ability to transmitting processing parameters to a third device such as a remote computer or server (via a request Col 8 lines 15-25, Col 9 lines 40-55, Col 22  lines 55-60)
But does not specifically disclose 
receiving values of first adapted internal processing parameters of a first AI module from a first vehicle and/or a first HIL simulation,
receiving values of second adapted internal processing parameters of a second AI module from a second vehicle and/or a second HIL simulation, and training the central AI module based on the received adapted first and second internal processing parameters.
However, Xiong teaches the process of receiving values of first adapted internal processing parameters of a first AI module from a first vehicle and/or a first HIL simulation,
receiving values of second adapted internal processing parameters of a second AI module from a second vehicle and/or a second HIL simulation, and training the central AI module based on the received adapted first and second internal processing parameters
([0009] the lower level devices may send feedback collected locally to the cloud server at the upper level to retrain the model using the more extensive computing resources available at the upper level. The retrained model may then be deployed to the lower level, after which iteration between the upper level and the lower level may continue to maintain and improve the quality of the model over time.
[0032] Referring now to FIG. 5, a functional diagram of a light version of fog computing platform 23 is illustrated. Specifically, FIG. 5 shows edge device 3, fog node 2, and cloud server 4. As is illustrated in FIG. 4, cloud server 4 has learning algorithms and may run model 27. Learning algorithms 28 may be used to generate model 27 and train model 27. Lower level devices may run models 27 but do not have the ability to generate or train models 27.
[0033] As is shown in FIG. 5, models generated by cloud server 4 may be shared with fog node 2 and edge device 3. Also, data may be sent from edge device 3 to fog node 2 and from fog node 2 to cloud server 4. Data received from fog node 2 may be used by cloud server 4 for learning purposes. Specifically, at cloud server 4 computers may be trained and retrained using the data received from fog node 2. Learning algorithms may be run over the data ultimately resulting in new or updated models 27 that may be shared with fog node 2 and edge device 3 and may be used for inferencing.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of receiving values of first adapted internal processing parameters of a first AI module from a first vehicle and/or a first HIL simulation,
receiving values of second adapted internal processing parameters of a second AI module from a second vehicle and/or a second HIL simulation, and training the central AI module based on the received adapted first and second internal processing parameters as taught by Xiong within the system of Li for the purpose of enhancing the system to allow the server to create a global distribution model for each model.

Claim 12. Li teaches a central artificial intelligences module (“AI module”) for the highly or fully automated operation of a vehicle ((Col 7 lines 20-40 e.g. robots that move via one or more wheels (e.g., self-balancing robots), submersible vehicle robots, an unmanned aerial vehicle (“UAV”), and so forth)),  
whereby input signals entered into the first AI module are translated into output signals based on the first internal processing parameters, and whereby at least one learning step in which the first internal processing parameters were adapted was already performed by the first AI module, and the adaptation of the  first internal processing parameters has been carried out based on environment data acquired with the aid of an environment sensor system installed in the first vehicle or based on recorded environment data of a vehicle
(Col 19-20 lines 40-67, 1-10 e.g. At block 852, the system selects a training example. For example, the system may select a training example based on it belonging to a group of training examples that conform to a combined neural network model to be trained.
At block 854, the system applies training example input of the training example to one or more initial input endpoints of a combined neural network model that includes a plurality of neural network modules.
At block 856, the system performs backpropagation based on the training example output of the training example and based on one or more values generated over the combined neural network model based on the application of the training example input at block 854. In some implementations, the system performs backpropagation over the combined model, but only trains (e.g., updates values of) a subset (e.g., only one) of the modules of the combined model.
Col 3 lines 25-35 e.g. In some implementations, using the combined neural network model includes: obtaining input data that is based on one or more sensors of a robot; applying the input data as input to the combined neural network model; generating, over the combined neural network model, output that is based on applying the input to the combined neural network model; and using the output to control one or more actuators of the robot.); 
and whereby at least one learning step in which the second internal processing parameters were adapted was already performed by the second AI module, and the adaptation of the second internal processing parameters has been carried out based on environment data acquired with the aid of an environment sensor system installed in the second vehicle or based on recorded environment data of a vehicle
(Col 19-20 lines 40-67, 1-10 e.g. At block 852, the system selects a training example. For example, the system may select a training example based on it belonging to a group of training examples that conform to a combined neural network model to be trained.
At block 854, the system applies training example input of the training example to one or more initial input endpoints of a combined neural network model that includes a plurality of neural network modules.
At block 856, the system performs backpropagation based on the training example output of the training example and based on one or more values generated over the combined neural network model based on the application of the training example input at block 854. In some implementations, the system performs backpropagation over the combined model, but only trains (e.g., updates values of) a subset (e.g., only one) of the modules of the combined model.);
And further discloses the process of where each the first and second modules having the ability to transmitting processing parameters to a third device such as a remote computer or server (via a request Col 8 lines 15-25, Col 9 lines 40-55, Col 22  lines 55-60)
But does not specifically disclose 
the central AI module being configured to translate input signals into output signals, and the translation takes place on the basis of internal processing parameters, wherein the central AI module is trained by: receiving values of first adapted internal processing parameters of a first AI module from a first vehicle and/or a first HIL simulation;
receiving values of second adapted internal processing parameters of a second AI module from a second vehicle and/or a second HIL simulation, whereby input signals entered into the second AI module are translated into output signals based on the second internal processing parameters,
and training the central AI module based on the received adapted first and second internal processing parameters.
However, Xiong teaches the process of the central AI module being configured to translate input signals into output signals, and the translation takes place on the basis of internal processing parameters, wherein the central AI module is trained by: receiving values of first adapted internal processing parameters of a first AI module from a first vehicle and/or a first HIL simulation;
receiving values of second adapted internal processing parameters of a second AI module from a second vehicle and/or a second HIL simulation, whereby input signals entered into the second AI module are translated into output signals based on the second internal processing parameters,
and training the central AI module based on the received adapted first and second internal processing parameters
([0009] the lower level devices may send feedback collected locally to the cloud server at the upper level to retrain the model using the more extensive computing resources available at the upper level. The retrained model may then be deployed to the lower level, after which iteration between the upper level and the lower level may continue to maintain and improve the quality of the model over time.
[0032] Referring now to FIG. 5, a functional diagram of a light version of fog computing platform 23 is illustrated. Specifically, FIG. 5 shows edge device 3, fog node 2, and cloud server 4. As is illustrated in FIG. 4, cloud server 4 has learning algorithms and may run model 27. Learning algorithms 28 may be used to generate model 27 and train model 27. Lower level devices may run models 27 but do not have the ability to generate or train models 27.
[0033] As is shown in FIG. 5, models generated by cloud server 4 may be shared with fog node 2 and edge device 3. Also, data may be sent from edge device 3 to fog node 2 and from fog node 2 to cloud server 4. Data received from fog node 2 may be used by cloud server 4 for learning purposes. Specifically, at cloud server 4 computers may be trained and retrained using the data received from fog node 2. Learning algorithms may be run over the data ultimately resulting in new or updated models 27 that may be shared with fog node 2 and edge device 3 and may be used for inferencing.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of the central AI module as taught by Xiong within the system of Li for the purpose of enhancing the system to allow the server to create a global distribution model for each model.
Claim 13.  Li teaches a control system for a highly or fully automated vehicle comprising at least one central artificial intelligence module (“AI module”) for the highly or fully automated operation of a vehicle ((Col 7 lines 20-40 e.g. robots that move via one or more wheels (e.g., self-balancing robots), submersible vehicle robots, an unmanned aerial vehicle (“UAV”)) , and
 whereby at least one learning step in which the first internal processing parameters were adapted was already performed by the first AI module, and the adaptation of the first internal processing parameters has been carried out based on environment data acquired with the aid of an environment sensor system installed in the first vehicle or based on recorded environment data of a vehicle
(Col 19-20 lines 40-67, 1-10 e.g. At block 852, the system selects a training example. For example, the system may select a training example based on it belonging to a group of training examples that conform to a combined neural network model to be trained.
At block 854, the system applies training example input of the training example to one or more initial input endpoints of a combined neural network model that includes a plurality of neural network modules.
At block 856, the system performs backpropagation based on the training example output of the training example and based on one or more values generated over the combined neural network model based on the application of the training example input at block 854. In some implementations, the system performs backpropagation over the combined model, but only trains (e.g., updates values of) a subset (e.g., only one) of the modules of the combined model.
Col 3 lines 25-35 e.g. In some implementations, using the combined neural network model includes: obtaining input data that is based on one or more sensors of a robot; applying the input data as input to the combined neural network model; generating, over the combined neural network model, output that is based on applying the input to the combined neural network model; and using the output to control one or more actuators of the robot.); 
and whereby at least one learning step in which the second internal processing parameters were adapted was already performed by the second AI module, and the adaptation of the second internal processing parameters has been carried out based on environment data acquired with the aid of an environment sensor system installed in the second vehicle or based on recorded environment data of a vehicle
(
Col 19-20 lines 40-67, 1-10 e.g. At block 852, the system selects a training example. For example, the system may select a training example based on it belonging to a group of training examples that conform to a combined neural network model to be trained.
At block 854, the system applies training example input of the training example to one or more initial input endpoints of a combined neural network model that includes a plurality of neural network modules.
At block 856, the system performs backpropagation based on the training example output of the training example and based on one or more values generated over the combined neural network model based on the application of the training example input at block 854. In some implementations, the system performs backpropagation over the combined model, but only trains (e.g., updates values of) a subset (e.g., only one) of the modules of the combined model.
Col 3 lines 25-35 e.g. In some implementations, using the combined neural network model includes: obtaining input data that is based on one or more sensors of a robot; applying the input data as input to the combined neural network model; generating, over the combined neural network model, output that is based on applying the input to the combined neural network model; and using the output to control one or more actuators of the robot.); 
And further discloses the process of where each the first and second modules having the ability to transmitting processing parameters to a third device such as a remote computer or server (via a request Col 8 lines 15-25, Col 9 lines 40-55, Col 22  lines 55-60)
But does not specifically disclose 
wherein the central AI module is trained by: whereby input signals entered into the first AI module are translated into output signals based on the first internal processing parameters, whereby input signals entered into the second AI module are translated into output signals based on the second internal processing parameters, the central AI module being configured to translate input signals into output signals, and the translation takes place on the basis of internal processing parameters,
receiving values of second adapted internal processing parameters of a second AI module from a second vehicle and/or a second HIL simulation, receiving values of first adapted internal processing parameters of a first AI module from a first vehicle and/or a first HIL simulation, and training the central AI module based on the received adapted first and second internal processing parameters.
However, Xiong teaches the process of wherein the central AI module is trained by: whereby input signals entered into the first AI module are translated into output signals based on the first internal processing parameters, whereby input signals entered into the second AI module are translated into output signals based on the second internal processing parameters, the central AI module being configured to translate input signals into output signals, and the translation takes place on the basis of internal processing parameters, receiving values of second adapted internal processing parameters of a second AI module from a second vehicle and/or a second HIL simulation, receiving values of first adapted internal processing parameters of a first AI module from a first vehicle and/or a first HIL simulation, and training the central AI module based on the received adapted first and second internal processing parameters
([0009] the lower level devices may send feedback collected locally to the cloud server at the upper level to retrain the model using the more extensive computing resources available at the upper level. The retrained model may then be deployed to the lower level, after which iteration between the upper level and the lower level may continue to maintain and improve the quality of the model over time.
[0032] Referring now to FIG. 5, a functional diagram of a light version of fog computing platform 23 is illustrated. Specifically, FIG. 5 shows edge device 3, fog node 2, and cloud server 4. As is illustrated in FIG. 4, cloud server 4 has learning algorithms and may run model 27. Learning algorithms 28 may be used to generate model 27 and train model 27. Lower level devices may run models 27 but do not have the ability to generate or train models 27.
[0033] As is shown in FIG. 5, models generated by cloud server 4 may be shared with fog node 2 and edge device 3. Also, data may be sent from edge device 3 to fog node 2 and from fog node 2 to cloud server 4. Data received from fog node 2 may be used by cloud server 4 for learning purposes. Specifically, at cloud server 4 computers may be trained and retrained using the data received from fog node 2. Learning algorithms may be run over the data ultimately resulting in new or updated models 27 that may be shared with fog node 2 and edge device 3 and may be used for inferencing.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of the central AI module as taught by Xiong within the system of Li for the purpose of enhancing the system to allow the server to create a global distribution model for each model.
Claim 14. Li teaches a non-transitory computer-readable storage medium on which is stored a computer program, including parameters for an artificial intelligence module (“AI module”) which, when loaded into an AI module, upgrade the AI module to a central AI module, the central AI module being for the highly or fully automated operation of a vehicle (Col 7 lines 20-40 e.g. robots that move via one or more wheels (e.g., self-balancing robots), submersible vehicle robots, an unmanned aerial vehicle (“UAV”), and so forth), 
whereby input signals entered into the first AI module are translated into output signals based on the first internal processing parameters, and whereby at least one learning step in which the first internal processing parameters were adapted was already performed by the first AI module, and the adaptation of the first internal processing parameters has been carried out based on environment data acquired with the aid of an environment sensor system installed in the first vehicle or based on recorded environment data of a vehicle
(Col 19-20 lines 40-67, 1-10 e.g. At block 852, the system selects a training example. For example, the system may select a training example based on it belonging to a group of training examples that conform to a combined neural network model to be trained.
At block 854, the system applies training example input of the training example to one or more initial input endpoints of a combined neural network model that includes a plurality of neural network modules.
At block 856, the system performs backpropagation based on the training example output of the training example and based on one or more values generated over the combined neural network model based on the application of the training example input at block 854. In some implementations, the system performs backpropagation over the combined model, but only trains (e.g., updates values of) a subset (e.g., only one) of the modules of the combined model.
Col 3 lines 25-35 e.g. In some implementations, using the combined neural network model includes: obtaining input data that is based on one or more sensors of a robot; applying the input data as input to the combined neural network model; generating, over the combined neural network model, output that is based on applying the input to the combined neural network model; and using the output to control one or more actuators of the robot.);
whereby input signals entered into the second AI module are translated into output signals based on the second internal processing parameters, and whereby at least one learning step in which the second internal processing parameters were adapted was already performed by the second AI module, and the adaptation of the second internal processing parameters has been carried out based on environment data acquired with the aid of an environment sensor system installed in the second vehicle or based on recorded environment data of a vehicle
(Col 19-20 lines 40-67, 1-10 e.g. At block 852, the system selects a training example. For example, the system may select a training example based on it belonging to a group of training examples that conform to a combined neural network model to be trained.
At block 854, the system applies training example input of the training example to one or more initial input endpoints of a combined neural network model that includes a plurality of neural network modules.
At block 856, the system performs backpropagation based on the training example output of the training example and based on one or more values generated over the combined neural network model based on the application of the training example input at block 854. In some implementations, the system performs backpropagation over the combined model, but only trains (e.g., updates values of) a subset (e.g., only one) of the modules of the combined model.
Col 3 lines 25-35 e.g. In some implementations, using the combined neural network model includes: obtaining input data that is based on one or more sensors of a robot; applying the input data as input to the combined neural network model; generating, over the combined neural network model, output that is based on applying the input to the combined neural network model; and using the output to control one or more actuators of the robot.)
and further discloses the process of where each the first and second modules having the ability to transmitting processing parameters to a third device such as a remote computer or server (via a request Col 8 lines 15-25, Col 9 lines 40-55, Col 22  lines 55-60)
But does not specifically disclose 
the central AI module being configured to translate input signals into output signals, and the translation takes place on the basis of internal processing parameters, wherein the central AI module is trained by: receiving values of first adapted internal processing parameters of a first AI module from a first vehicle and/or a first HIL simulation, receiving values of second adapted internal processing parameters of a second AI module from a second vehicle and/or a second HIL simulation,; and
training the central AI module based on the received adapted first and second internal processing parameters.
However, Xiong teaches the process of the central AI module being configured to translate input signals into output signals, and the translation takes place on the basis of internal processing parameters, wherein the central AI module is trained by: receiving values of first adapted internal processing parameters of a first AI module from a first vehicle and/or a first HIL simulation, receiving values of second adapted internal processing parameters of a second AI module from a second vehicle and/or a second HIL simulation; and training the central AI module based on the received adapted first and second internal processing parameters
([0009] the lower level devices may send feedback collected locally to the cloud server at the upper level to retrain the model using the more extensive computing resources available at the upper level. The retrained model may then be deployed to the lower level, after which iteration between the upper level and the lower level may continue to maintain and improve the quality of the model over time.
[0032] Referring now to FIG. 5, a functional diagram of a light version of fog computing platform 23 is illustrated. Specifically, FIG. 5 shows edge device 3, fog node 2, and cloud server 4. As is illustrated in FIG. 4, cloud server 4 has learning algorithms and may run model 27. Learning algorithms 28 may be used to generate model 27 and train model 27. Lower level devices may run models 27 but do not have the ability to generate or train models 27.
[0033] As is shown in FIG. 5, models generated by cloud server 4 may be shared with fog node 2 and edge device 3. Also, data may be sent from edge device 3 to fog node 2 and from fog node 2 to cloud server 4. Data received from fog node 2 may be used by cloud server 4 for learning purposes. Specifically, at cloud server 4 computers may be trained and retrained using the data received from fog node 2. Learning algorithms may be run over the data ultimately resulting in new or updated models 27 that may be shared with fog node 2 and edge device 3 and may be used for inferencing.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of the central AI module as taught by Xiong within the system of Li for the purpose of enhancing the system to allow the server to create a global distribution model for each model.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689